Appellant was convicted under an indictment charging the possession of intoxicating liquor, and his punishment assessed at one year confinement in the penitentiary.
The prosecution was begun under the law as it existed prior to the amendment of the 1st and 2d Called Sessions of the Thirty-seventh Legislature, page 233. By that amendment the possession of intoxicating liquor, to be a violation of the law, must be so possessed for the purpose of sale. Under many cases heretofore decided since the amendment in question this court has held that the indictment in the present form does not charge a violation of the present law.
The judgment of the trial court is reversed and the prosecution ordered dismissed.
Reversed and dismissed.